Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 6/23/2022. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Paul Krueger, reg. no. 64,944, on 8/1/2022.
1.	(Amended) A computer implemented method enabling a personal safety service to notify a predefined group of emergency contacts about an occurrence of emergency associated with a user, the method comprising:
receiving, at a personal safety service server comprising a processing device and a memory, an indication of the emergency and a location of the emergency from a wearable mobile device;
sending, by the personal safety service server, a notification message via a push notification displayed on user devices of a predefined group of emergency contacts indicating the occurrence of the emergency;
sending, by the personal safety service server, a confirmation message to the wearable mobile device indicating that the notification message sent via the push notification was displayed on the user device of at least one member of the predefined group of emergency contacts;
initiating, by the personal safety service server, a plurality of telephone calls to members of the predefined group of emergency contacts, each telephone call being initiated following a predefined sequence;
sending, by the personal safety service server to the wearable mobile device, a first confirmation that the personal safety service server has received the indication of the emergency and a second confirmation that the plurality of telephone calls has been initiated;
establishing, by the personal safety service server, a voice call between the wearable mobile device and a first member of the predefined group of emergency contacts that answers a telephone call of the plurality of telephone calls initiated by the personal safety service server; and
periodically receiving updates to a location of the wearable mobile device from the wearable mobile device.
2.	(Original) The computer implemented method of claim 1, further comprising:
sending a confirmation message to the wearable mobile device indicating that the indication of the emergency was provided to the personal safety service server.
3.	(Canceled)
4.	(Original) The computer implemented method of claim 1, further comprising:
sending a message to notify remaining members of the predefined group of emergency contacts when one of the predefined group of emergency contacts views the notification message.
5.	(Original) The computer implemented method of claim 1, further comprising:
sending messages between members of the predefined group of emergency contacts and between members of the predefined group of emergency contacts and the user.
6.	(Original) The computer implemented method of claim 1, further comprising:
receiving a notification that the wearable mobile device has initiated a telephone call to official emergency services; and
sending a message to notify the predefined group of emergency contacts that the wearable mobile device has initiated the telephone call to the official emergency services.
7.	(Canceled)
8.	(Original) The computer implemented method of claim 1, further comprising:
receiving streaming captured audio from a microphone on the wearable mobile device; and
making the captured audio available to the predefined group of emergency contacts.
9.	(Previously presented) A non-transitory computer-readable storage medium storing instructions which, when executed by a processing device, cause the processing device to perform operations comprising:
receiving, at a personal safety service server comprising a processing device and a memory, an indication of an emergency and a location of the emergency from a wearable mobile device;
sending, by the personal safety service server, a notification message via a push notification displayed on user devices of a predefined group of emergency contacts indicating an occurrence of the emergency;
sending, by the personal safety service server, a confirmation message to the wearable mobile device indicating that the notification message sent via the push notification was displayed on the user device of at least one member of the predefined group of emergency contacts;
initiating, by the personal safety service server, a plurality of telephone calls to members of the predefined group of emergency contacts, each telephone call being initiated following a predefined sequence;
sending, by the personal safety service server to the wearable mobile device, a first confirmation that the personal safety service server has received the indication of the emergency and a second confirmation that the plurality of telephone calls has been initiated;
establishing, by the personal safety service server, a voice call between the wearable mobile device and a first member of the predefined group of emergency contacts that answers a telephone call of the plurality of telephone calls initiated by the personal safety service server; and
periodically receiving updates to a location of the wearable mobile device from the wearable mobile device.
10.	(Original) The non-transitory computer-readable storage medium of claim 9, the operations further comprising:
sending a confirmation message to the wearable mobile device indicating that the indication of the emergency was provided to the personal safety service server.
11.	(Canceled)
12.	(Original) The non-transitory computer-readable storage medium of claim 9, the operations further comprising:
sending a message to notify remaining members of the predefined group of emergency contacts when one of the predefined group of emergency contacts views the notification message.
13.	(Amended) The non-transitory computer-readable storage medium of claim 9, the operations further comprising:
sending messages between members of the predefined group of emergency contacts and between members of the predefined group of emergency contacts and a user.
14.	(Original) The non-transitory computer-readable storage medium of claim 9, the operations further comprising:
receiving a notification that the wearable mobile device has initiated a telephone call to official emergency services; and
sending a message to notify the predefined group of emergency contacts that the wearable mobile device has initiated the telephone call to the official emergency services.
15.	(Canceled)
16.	(Original) The non-transitory computer-readable storage medium of claim 9, the operations further comprising:
receiving streaming captured audio from a microphone on the wearable mobile device; and
making the captured audio available to the predefined group of emergency contacts.
17.	(Previously presented) A personal safety service server comprising:
a memory; and
a processing device coupled to the memory to perform operations comprising:
receiving an indication of an emergency and a location of the emergency from a wearable mobile device;
sending, by the personal safety service server, a notification message via a push notification displayed on user devices of a predefined group of emergency contacts indicating an occurrence of the emergency;
sending, by the personal safety service server, a confirmation message to the wearable mobile device indicating that the notification message sent via the push notification was displayed on the user device of at least one member of the predefined group of emergency contacts;
initiating, by the personal safety service server, a plurality of telephone calls to members of the predefined group of emergency contacts, each telephone call being initiated following a predefined sequence;
sending, by the personal safety service server to the wearable mobile device, a first confirmation that the personal safety service server has received the indication of the emergency and a second confirmation that the plurality of telephone calls has been initiated;
establishing, by the personal safety service server, a voice call between the wearable mobile device and a first member of the predefined group of emergency contacts that answers a telephone call of the plurality of telephone calls initiated by the personal safety service server; and
periodically receiving updates to a location of the wearable mobile device from the wearable mobile device.
18.	(Original)The personal safety service server of claim 17, the operations further comprising:
sending a confirmation message to the wearable mobile device indicating that the indication of the emergency was provided to the personal safety service server.
19.	(Canceled)
20.	(Original) The personal safety service server of claim 17, the operations further comprising:
sending a message to notify remaining members of the predefined group of emergency contacts when one of the predefined group of emergency contacts views the notification message.

Reasons for Allowance
Claims 1, 2, 4-6, 8-10, 12-14, 16-18, 20 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
Reitnour (publication number 2014/0143357), hereinafter Reitnour, teaches a smart phone app that, upon determining the occurrence of an emergency event, determines also the nature of the emergency, and sends to a list of emergency contacts of a user, a location of the emergency, photos, a video stream, and a description of the emergency. A notification to the emergency contacts can be sent via text message; however, not via push notification as claimed. Reitnour’s invention sends periodic updates to the emergency contacts, emphasis added to periodic location updates as in the last limitation of the independent claims of the instant case; however, there is no confirmation that it has been displayed on a smart phone of an emergency contact.
Hodgson et al (publication number 2008/0227429), hereinafter Hodgson, teaches an emergency notification where a mobile phone generates a duress message which is sent to an emergency response call center; the duress message contains information about the emergency, including location, photos, live streaming video, a text message sent by the user of the mobile phone, audio, and location, followed by periodic update messages.

    PNG
    media_image1.png
    803
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    628
    414
    media_image2.png
    Greyscale

Arabo et al (publication number 2013/0346521), hereinafter Arabo, teaches a publisher which uses a server to push notifications to a list of predefined users for display on the users’ mobile terminals, as claimed, where the publisher receives delivery confirmation.
Lee (publication number 2015/0031348), hereinafter Lee, teaches a wearable mobile device, as claimed, in Lee Fig. 6A and par. 59: “FIGS. 6A and 6B are conceptual diagrams illustrating a method for operating the mobile electronic device 100 illustrated in FIG. 1 with the wearable electronic device 200 illustrated in FIG. 2”.

    PNG
    media_image3.png
    498
    394
    media_image3.png
    Greyscale

However, a combination of these references would not teach or suggest or render obvious the limitations of claim 1, i.e., a wearable mobile device, such as a watch, which indicates the occurrence and location of an emergency event, triggering: 1. a push notification to emergency contacts of the wearable mobile device, which is reciprocated by a delivery confirmation displayed by the wearable mobile device; 2. telephone calls being made in a predefined sequence to the same emergency contacts, followed by a confirmation displayed by the wearable mobile device, of the phone calls having been made; 3. establishing a phone call between the wearable mobile device and a first emergency contact to answer one of the calls, while providing periodic location updates, as claimed. All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RONALD EISNER/
Primary Examiner, Art Unit 2644